 



Exhibit 10.14
Agreement treated as exchanged
a.m./p.m.,          
Law Society Formula
Ref:          
on behalf of
the Seller/Buyer

    DATED 8 OCTOBER 2007
 

ATMEL NORTH TYNESIDE LIMITED
and
ATMEL CORPORATION
and
HIGHBRIDGE BUSINESS PARK LIMITED
and
HIGHBRIDGE PROPERTIES PLC
 
AGREEMENT FOR THE SALE AND PURCHASE
of the residue of the leasehold interests in
Land at Middle Engine Lane, Hadrian Business Park, Silverlink,
Wallsend, Newcastle Upon Tyne, NE28 9NZ
 
1. Tripartite agreement.
2. TP1.
3. Deeds of Covenant.
4. Deed of Assignment of Option.
5. Lease Back.
6. Conditional Option Agreement.
(NABARRO LOGO) [f38449f3844901.gif]
Lacon House
84 Theobald’s Road
London WC1X 8RW
Tel: +44 (0)20 7524 6000



 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Subject matter   Page 1.  
DEFINITIONS
  2 2.  
INTERPRETATION
  7 3.  
THE CONDITIONS
  8 4.  
SALE AND PURCHASE
  8 5.  
TITLE
  8 6.  
TITLE GUARANTEE
  9 7.  
MATTERS AFFECTING THE PROPERTY
  9 8.  
INSURANCE AND DAMAGE TO PROPERTY
  10 9.  
THE TRANSFER
  10 10.  
COMPLETION
  10 11.  
APPORTIONMENT OF PAYMENTS UNDER THE LEASE
  12 12.  
APPORTIONMENT OF RENTS UNDER THE OCCUPATIONAL LEASES
  12 13.  
EXCESS PROPERTY
  12 14.  
ARREARS UNDER THE OCCUPATIONAL LEASES
  12 15.  
VAT
  13 16.  
MANAGEMENT
  13 17.  
CAPITAL ALLOWANCES
  14 18.  
COSTS
  14 19.  
SUPPLY AND UTILITY AGREEMENTS
  14 20.  
LIMITATION OF LIABILITY
  15 21.  
BUYER’S REMEDIES
  16 22.  
ENTIRE AGREEMENT
  16 23.  
ANNOUNCEMENTS
  17 24.  
CONFIDENTIALITY
  17 25.  
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
  18 26.  
OTHER PROVISIONS
  18 27.  
ATMEL GUARANTOR
  19 28.  
HIGHBRIDGE GUARANTOR
  19 SCHEDULE 1  
The Occupational Leases
  22 SCHEDULE 2  
Form of an election in accordance with section 198 of the Capital Allowances Act
2001
  24 SCHEDULE 3  
Chattels List
  26 SCHEDULE 4  
Form of Deed of assignment of Option Agreement
  27 SCHEDULE 5  
Form of Deed of Covenant for Phase I and Phase II
  28 SCHEDULE 6  
Lease Back
  29 SCHEDULE 7  
Transfers
  30 SCHEDULE 8  
Conditional Option Agreement
  31

 



--------------------------------------------------------------------------------



 



AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

DATE 8 OCTOBER 2007

PARTIES

(1)   ATMEL NORTH TYNESIDE LIMITED (incorporated and registered in England and
Wales under company number 4018730), the registered office of which is at Lacon
House, Theobald’s Road, London WC1X 8RW (the “Seller”);   (2)   ATMEL
CORPORATION incorporated and registered in the State of Delaware, the principal
place of business of which is at 2325 Orchard Parkway, San Jose, California
95131, United States of America (the “Atmel Guarantor”);   (3)   HIGHBRIDGE
BUSINESS PARK LIMITED (incorporated and registered in England and Wales under
company number 3493084), the registered office of which is at 131 Edgware Road,
London W2 2AP (the“Buyer”); and   (4)   HIGHBRIDGE PROPERTIES PLC (incorporated
and registered in England and Wales under company number 02244773) the
registered office of which is at 131 Edgware Road, London W2 2AP (the
“Highbridge Guarantor”).

IT IS AGREED AS FOLLOWS:

1.   DEFINITIONS

1.1   In this Agreement the following definitions apply:

    “Agreement”

      means this agreement for the sale and purchase of the Property made and
entered into as of 8 October 2007 by and among the Seller, the Buyer, the Atmel
Guarantor and the Highbridge Guarantor;

    “Arrears”

      means the amounts due (if any) from the Tenants up to but excluding the
Completion Date (but which have not been received by the Seller or its agents as
cleared funds before the Completion Date);

    “Asset Agreement”

      means the agreement of even date herewith for the sale and purchase of
certain assets to be entered into between the Seller, Atmel Guarantor and Taiwan
Semiconductor Manufacturing Company Limited;

2



--------------------------------------------------------------------------------



 



    “Business Day”

      means a day other than Saturday, Sunday or a day on which banks are
authorised to close in London;

    “Buyer’s Solicitors”

      means Macfarlanes of 10 Norwich Street, London, EC4A 1BD (Ref: Rachel
Booth);

    “Chattels”

      means the items listed in Schedule 3 to this Agreement;

    “Claim”

      means, (i) with respect to the Seller or the Atmel Guarantor, a claim by
the Buyer against the Seller or the Atmel Guarantor under, or for a breach of,
any of the provisions of this Agreement or under, or for a breach of, any of the
provisions of any of the Related Agreements including without limitation any
indemnity claim under clause 19; and (ii) with respect to the Buyer or the
Highbridge Guarantor and for the purposes of clauses 20.1 and 20.3, a claim by
the Seller against the Buyer or the Highbridge Guarantor under, or for a breach
of any of the provisions of this Agreement or under, or for a breach of, any of
the provisions of any of the Related Agreements including without limitation any
indemnity claim under clause 16.2, other than any claim or claims associated
with or arising from the Highbridge Activities and the costs and expenses
related thereto as set forth in clause 26.1 to which no limitation shall apply;

    “Closing Conditions”

      shall have the meaning set forth in clause 10.1;

    “Completion”

      means the completion of the sale of the Property and the Chattels in
accordance with clause 10;

    “Completion Date”

      shall have the meaning set forth in clause 10.1;

    “Completion Long Stop Date”

      means 10 January 2008;

    “Conditional Option Agreement”

      means a conditional option agreement to be entered into between the Seller
and the Buyer in the form annexed at Schedule 8;

    “Condition Satisfaction Notice”

      means the notice served by the Seller advising that the Tri-Partite
Agreement has become unconditional pursuant to clause 3.3 thereof;

3



--------------------------------------------------------------------------------



 



    “Conditions”

      means the conditions in Part 1 of the Standard Commercial Property
Conditions (Second Edition);

    “Contract Rate”

      means four per cent above the base lending rate of HSBC Bank plc;

    “Deed of Assignment”

      means a deed of assignment of the option agreement dated 29 March 1996, in
the form annexed at Schedule 4;

    “Deeds of Covenant”

      means the deeds of covenant in the form annexed at Schedule 5 in relation
to Phase I and Phase II of the Property;

    “Escrow Agreement”

      means the agreement of even date herewith relating to an escrow account
for the sale and purchase of the Assets to be entered into among the Seller,
Taiwan Semiconductor Manufacturing Company Limited and JP Morgan;

    “Excess Property”

      means the land located near the parking area to the office building which
is currently the subject of the Sandalbeech Contract;

    “Highbridge Activities”

      means any works performed and all other action taken by either the Buyer,
or the Highbridge Guarantor, or any of the employees, contractors, consultants,
representatives or agents of the Buyer or the Highbridge Guarantor, related to
demolition, redevelopment and other works or activities in, on and around the
Property after the earlier of (i) the Long Stop Date (or if earlier, by the
expiry or termination of the Lease Back) and (ii) the date that the Seller no
longer occupies the Property or a portion thereof;

    “Knowledge” or “Know”

      in respect to any matter in question the actual knowledge of any director
of the Seller, having made reasonable enquiry of Craig Mclnnes;

    “Lease Back”

      means the lease (from which the security of tenure provisions of the
Landlord and Tenant Act 1954 are excluded) in the form annexed at Schedule 6 to
be entered into between (1) the Buyer and (2) the Seller for the period from and
including the Completion Date to the Long Stop Date;

4



--------------------------------------------------------------------------------



 



    “Leases”

      means:

  (a)   an underlease dated 29 March 1996 and made between (1) Tyne and Wear
Development (Land) Company Limited (2) Abbey National March Leasing (6) Limited
and (3) The Council of the Borough of North Tyneside; and     (b)   an
underlease dated 29 March 1996 and made between (1) Tyne and Wear Development
(Land) Company Limited (2) Siemens Plc and (3) The Council of the Borough of
North Tyneside;

    “Long Stop Date”

      means 31 May 2008;

    “Occupational Leases”

      means the leases and letting agreements listed in Schedule 1;

    “Pending Title Documents”

      means:

  (a)   the deed of variation/deed of surrender to be entered into between the
Seller and the Buyer as required by part (b) of the Title Condition as defined
in the Sandalbeech Contract;     (b)   the transfer to be entered into between
the Seller and Sandalbeech Limited pursuant to the terms of the Sandalbeech
Contract; and     (c)   the deed of rectification to be entered into between the
Seller and the Buyer in relation to the incorrect reference to colours in the
transfer dated 15 October 2002 between the Seller and the Buyer.

    “Phase I”

      means the part of the Property registered at the Land Registry under title
number TY319520;

    “Phase II”

      means the part of the Property registered at the Land Registry under title
number TY319516;

    “Property”

      means the leasehold property known as Land at Middle Engine Lane, Hadrian
Business Park, Silverlink, Wallsend, Newcastle upon Tyne NE28 9NZ as demised by
the Leases and registered at the Land Registry under title numbers TY319516 and
TY319520 including all buildings and erections thereon but excluding the Excess
Property;

    “Purchase Price”

      means twenty one million pounds (£21,000,000) (exclusive of VAT);

5



--------------------------------------------------------------------------------



 



    “Related Agreements”

      means all the agreements between or among any of the parties made in
connection with or contemplation of this Agreement and the Transaction
contemplated in this Agreement, including without limitation the Asset
Agreement, the Tri-Partite Agreement, the Escrow Agreement, the Lease Back, the
Conditional Option Agreement and the Share Sale Agreement;

    “Sandalbeech Contract”

      means the contract dated 15 November 2006 between (1) Atmel North Tyneside
Limited, (2) Sandalbeech Limited and (3) Honda Motor Europe Limited;

    “Schedule of Condition”

      means a full and detailed photographic schedule of condition fully and
completely detailing the condition of the Property;

    “Seller’s Solicitors”

      means Nabarro of Lacon House, 84 Theobald’s Road, London WC1X 8RW
(Reference: PD/AEB/SHJ/A1794/00016);

    “Share Sale Agreement”

      means the agreement of even date for the sale and purchase of the entire
issued share capital in each of Atmel North Tyneside Contractor One Limited and
Atmel North Tyneside Developer One Limited entered into between the Seller and
the Buyer;

    “Tenants”

      means the tenants under the Occupational Leases;

    “Transaction”

      means the transaction or series of transactions contemplated under this
Agreement and the Related Agreements;

    “Transfer”

      means the transfer of the Property from the Seller to the Buyer in the
forms annexed at Schedule 7;

    “Tri-Partite Agreement”

      means the agreement of even date herewith by and among (1) the Buyer,
(2) the Seller, (3) Taiwan Semiconductor Manufacturing Company Limited (4) the
Atmel Guarantor and (5) the Highbridge Guarantor;

    “Utility Agreements”

      means the agreements in relation to electricity, gas, water, foul water
and surface drainage, heating, ventilation and air-conditioning, smoke and
fumes, signals, telecommunications (excluding calls), satellite and data
communications and all other utilities;

6



--------------------------------------------------------------------------------



 



    “VAT”

      means value added tax and/or any similar tax from time to time replacing
it or performing a similar fiscal function.

1.2   Words and phrases defined in the Conditions have the same meaning in this
Agreement, unless they have been defined in clause 1.1.

2.   INTERPRETATION

2.1   In this Agreement:

2.1.1   the contents page(s) and clause headings are for convenience only and do
not affect its construction;   2.1.2   words denoting the singular include the
plural and the other way round;   2.1.3   words denoting one gender include each
gender and all genders; and   2.1.4   general words shall not be given a
restrictive meaning by reason of their being preceded or followed by words
indicating a particular class or examples of acts, matters or things.

2.2   In this Agreement, unless otherwise specified or the context otherwise
requires, a reference to:

2.2.1   a person is to be construed to include a reference to any individual,
firm, partnership, company, corporation, association, organisation or trust (in
each case whether or not having a separate legal personality);   2.2.2   a party
is a reference to a party to this Agreement;   2.2.3   a document, instrument or
agreement (including, without limitation, this Agreement) is a reference to any
such document, instrument or agreement as modified, amended, varied,
supplemented or novated from time to time;   2.2.4   a clause or schedule is a
reference to a clause of or schedule to this Agreement and a reference to this
Agreement includes its schedules, exhibits and all other attachments hereto;  
2.2.5   a paragraph is a reference to a paragraph of the schedule in which the
reference appears;   2.2.6   any phrase introduced by the term “include”,
“including”, “in particular” or any similar expression will be construed as
illustrative and will not limit the sense of the words preceding or following
that term;   2.2.7   a provision of any statute, statutory provision, EC
directive or other legislation is to be construed as a reference to such
provision as amended or re-enacted or as its application is modified from time
to time (whether before or after the date of this Agreement) and shall include a
reference to any provision of which it is a re-enactment (whether with or
without modification) and to any orders, regulations, instruments or other
subordinate legislation (and relevant codes of practice) made under the relevant
statute or other legislation except to the extent that any amendment or
re-enactment coming into force after the date of this Agreement would increase
or extend the liability of any party to any other person under this Agreement;

7



--------------------------------------------------------------------------------



 



2.2.8   writing shall include any mode of reproducing words in a legible and
permanent form.

3.   THE CONDITIONS

3.1   This Agreement incorporates the Conditions except to the extent that they
are varied or excluded by or are inconsistent with the terms set out in this
Agreement.   3.2   Condition 1.3.2 is varied by the addition of the words “at
the address and with the reference (if any) stated in the agreement” after the
words “party’s conveyancer”.   3.3   Condition 1.3.3 does not apply and the
following wording is substituted for it “Transmission by fax is a valid means of
giving a notice or delivering a document where delivery of the original document
is not essential provided all relevant parts of the document or notice are
received by the intended recipient in a legible state.” Conditions 1.3.5(c) and
1.3.7(e) do not apply to this Agreement.   3.4   Conditions 1.2 and 3.2.1 do not
apply to this Agreement.

4.   SALE AND PURCHASE

4.1   Concurrently with the execution of this Agreement, the Seller shall
deliver, or cause to be delivered, to the Buyer the Tri-Partite Agreement, duly
executed by the Seller.   4.2   Concurrently with the execution of this
Agreement, the Buyer shall deliver, or cause to be delivered to the Seller the
Tri-Partite Agreement, duly executed by the Buyer.   4.3   Effective as of the
Completion Date, the Seller shall sell and the Buyer shall buy the Property for
the unexpired residue of the term of years granted by the Leases for the
Purchase Price and the Chattels in accordance with this Agreement.   4.4   On
Completion:

4.4.1   the Buyer shall grant and the Seller shall accept the Lease Back;  
4.4.2   the Buyer shall enter into the Deeds of Covenant;   4.4.3   the parties
shall enter into the Deed of Assignment;   4.4.4   the parties shall enter into
the Conditional Option Agreement referred to at clause 13; and   4.4.5   the
parties shall enter into the Transfer.

5.   TITLE

5.1   The Seller is registered at the Land Registry as proprietor of the
Property with title absolute, and the Buyer, having received from the Seller
before the date of this Agreement a copy of the Leases and a copy of the entries
subsisting on the registers as at 21 August 2007 and of the title plans of the
Property and copies or abstracts of any documents noted on the titles and copies
of the Occupational Leases, the Buyer shall accept the Seller’s title without
further enquiry or requisition other than in relation to any matters arising
from pre-completion corporate and property searches.

8



--------------------------------------------------------------------------------



 



5.2   The Buyer shall not raise any objection to any provision in the Leases not
corresponding with any provision in any superior lease.

6.   TITLE GUARANTEE

6.1   The Seller shall transfer the Property with full title guarantee subject
to the following modifications:

6.1.1   the covenant set out in section 3(1) of the Law of Property
(Miscellaneous Provisions) Act 1994 shall not extend to the words “and could not
reasonably be expected to” in that section;   6.1.2   the Seller shall not be
liable under any of the covenants set out in section 3(2) of the Law of Property
(Miscellaneous Provisions) Act 1994; and   6.1.3   the Seller shall not be
liable under any of the covenants set out in section 3 or section 4 of the Law
of Property (Miscellaneous Provisions) Act 1994 for the consequences of any
breach of the terms of the Leases relating to the state or condition of the
Property and the Seller and the Buyer shall apply to the Registrar to enter a
note on the register that the operation of those covenants has been so limited.

6.2   Conditions 6.6.2 and 6.6.3 do not apply to this Agreement.

7.   MATTERS AFFECTING THE PROPERTY

7.1   The Seller having disclosed all such matters of which it has Knowledge,
the Property is sold subject to, and where applicable, with the benefit of:

7.1.1   the rents reserved by the Leases and the obligations and conditions on
the tenant contained or referred to in the Leases;   7.1.2   the matters
contained or referred to in the registers as at 21 August 2007 maintained by the
Land Registry and the matters subject to which the Leases were granted and the
Pending Title Documents;   7.1.3   the obligations and rights contained in the
Occupational Leases;   7.1.4   all matters discoverable by inspection of the
Property before the date of this Agreement;   7.1.5   all matters relating to
the Property which the Seller does not Know about or does not have reason to
Know about as of the Completion Date;   7.1.6   entries in any public register
(whether made before or after the date of this Agreement);   7.1.7   public
requirements and any matters arising by virtue of any legislation;   7.1.8   any
unregistered interests which fall within any of the paragraphs of Schedule 3 of
the Land Registration Act 2002 (when read together with paragraphs 7 to 13 of
Schedule 12 of that Act);   7.1.9   all matters disclosed or which would be
disclosed by searches or as a result of enquiries (formal or informal, and
whether made in person, in writing or orally) made by or for the Buyer or which
a prudent buyer ought to make,

    and otherwise free from incumbrances.


9



--------------------------------------------------------------------------------



 



7.2   The Buyer will be deemed to take the Property with full knowledge of the
matters subject to which the Property is sold, and shall not make any
requisition or claim in respect of any of them save in respect of any matters
arising from pre-completion corporate and property searches.   7.3   Conditions
3.1.1 and 3.1.2 do not apply to this Agreement.

8.   INSURANCE AND DAMAGE TO PROPERTY

8.1   The Seller shall insure the Property until the Completion Date.   8.2  
The Seller shall not be responsible for any deficiency in the amount insured or
inadequacy of the risks covered but the Seller shall increase the amount or
extent of the cover at the request and sole cost of the Buyer if the insurers
agree.   8.3   If before the Completion Date, the Property suffers loss or
damage, the Seller shall pay to the Buyer on the Completion Date the amount of
any policy monies for such loss or damage which the Seller has received so far
as they are not applied in reinstating or repairing the Property and if no final
payment has been received by the Seller by the Completion Date, the Seller shall
assign to the Buyer, at the Buyer’s expense, all rights to claim for such loss
or damage under the policy and pending execution of the assignment, the Seller
will hold any policy monies received for such loss or damage in trust for the
Buyer.   8.4   Condition 7 does not apply to this Agreement.   8.5   In the
event of any damage to the Property, (whether by a risk which is covered by
insurance or not), the Buyer shall have no right to rescind this Agreement.

9.   THE TRANSFER

9.1   The Seller shall not be required to transfer the Leases otherwise than as
a whole and to the Buyer at the Purchase Price. For the avoidance of doubt, the
transfer of the Leases will not occur until the Seller receives the Purchase
Price in accordance with clause 10.3.   9.2   The Buyer shall, at its own cost
execute the Transfer as a deed in duplicate and shall deliver the duplicate to
the Seller’s Solicitors on the Completion Date.   9.3   The Transfer will be in
the form of the draft annexed to this Agreement at Schedule 7.   9.4  
Conditions 6.2 and 6.3 do not apply to this Agreement.

10.   COMPLETION

10.1   Completion of the sale and purchase of the Property and the Chattels is
conditional upon:

10.1.1   the Seller serving the Condition Satisfaction Notice prior to the
Completion Long Stop Date; and   10.1.2   the removal of entry 6 and 8
subsisting on the Charges Register of title number TY319520 as at 21
August 2007.       (together being the “Closing Conditions”).


10



--------------------------------------------------------------------------------



 



10.2   The Seller shall use reasonable endeavours to procure the removal of
entry 6 and 8 subsisting on the Charges Register of title number TY319520 as at
21 August 2007.   10.3   If prior to the Completion Long Stop Date the Closing
Conditions are not satisfied and Completion has not occurred, the Seller or the
Buyer may terminate this Agreement by giving written notice to the other
whereupon this Agreement shall terminate with immediate effect and the Seller
and the Buyer shall have no rights or obligations whatsoever pursuant to or
under this Agreement or any of the Related Agreements.   10.4   Completion shall
take place on the second Business Day following servicing of the Condition
Satisfaction Notice pursuant to clause 3.3 of the Tri-Partite Agreement (the
“Completion Date”). On the Completion Date, the Buyer shall pay the Purchase
Price to the Seller in full by direct credit and wire transfer of immediately
available funds from the Buyer’s Solicitors’ client account to the Seller’s
Solicitors’ client account.   10.5   Conditions 8.1.1, 8.2 and 8.3.2(a) do not
apply.   10.6   Condition 8.1.2 is varied by the deletion of the words “after 2
p.m.” and the addition of the words “by the bank account specified by the
Seller’s Solicitors for the purpose after 1.30pm”, in their place and by the
addition of the words “(as amended or supplemented by this agreement)” after the
words “8.3 and 9.3”.   10.7   Condition 8.1.3(b) is varied by the deletion of
1.30p.m. as the stipulated time and the substitution of 12 noon.   10.8   Upon
Completion the Seller shall deliver or procure to be delivered to the Buyer the
following:

10.8.1   the original of this Agreement duly executed by an authorised
representative of the Seller;   10.8.2   the original Transfer duly executed by
the Seller;   10.8.3   the original Lease Back duly executed by the Seller;  
10.8.4   originals (or where originals are not available copies) of the title
and tenancy documents;   10.8.5   the original Deed of Assignment duly executed
by the Seller; and   10.8.6   the original Conditional Option Agreement duly
executed by the Seller pursuant to clause 13.

10.9   Upon Completion the Buyer shall deliver or procure to be delivered to the
Seller the following:

10.9.1   the original of this Agreement duly executed by the Buyer;   10.9.2  
the original Transfer duly executed by the Buyer;   10.9.3   the original Lease
Back duly executed by the Buyer;   10.9.4   the original Deeds of Covenant duly
executed by the Buyer;   10.9.5   the original Deed of Assignment duly executed
by the Buyer; and   10.9.6   the original Conditional Option Agreement duly
executed by the Buyer pursuant to clause 13.

11



--------------------------------------------------------------------------------



 



11.   APPORTIONMENT OF PAYMENTS UNDER THE LEASE       There will be no
apportionment of any rent due under the Leases.   12.   APPORTIONMENT OF RENTS
UNDER THE OCCUPATIONAL LEASES       There will be no apportionment of any rent,
service charge or other sums received by the Seller under the Occupational
Leases until the Completion Date and the Seller shall be entitled to receive and
retain all such rent, service charge or other sums up until the Completion Date.
With effect from and including the Completion date, the Buyer shall be fully
entitled to receive and retain all such rent, service charge or other sums under
the Occupational Leases and the Seller shall transfer and assign to the Buyer
all rights and obligations under such Occupational Leases as of the Completion
Date.   13.   EXCESS PROPERTY

13.1   The Buyer will use reasonable endeavours to assist the Seller in
satisfying parts (b) and (c) of the Title Condition as defined in the
Sandalbeech Contract.   13.2   The parties will enter into the Conditional
Option Agreement relating to the Excess Property on the Completion Date in the
form of the draft annexed at Schedule 8.   13.3   If the Sandalbeech Contract is
determined and the Buyer falls to exercise the option pursuant to clause 4 of
the Conditional Option Agreement, the Buyer shall forthwith enter into a deed
with the Seller in substantially the form contained at Annexure “C” of the
Sandalbeech Contract save for the following amendments:

13.3.1   the Buyer shall be substituted as the first party to the deed; and  
13.3.2   the Seller shall be substituted as the second party to the deed; and  
13.3.3   all references in the deed to the first and second parties to the deed
shall be amended accordingly; and   13.3.4   the reference to “Buyer” in clause
3.2 in the deed shall be amended to the Seller.

14.   ARREARS UNDER THE OCCUPATIONAL LEASES

14.1   This clause applies if and only if any sums are Arrears.   14.2   Neither
the Seller or the Buyer shall be obliged to pay or allow to the other on
Completion any Arrears in respect of the period after the Completion Date.  
14.3   The Seller shall have all rights to the Arrears.   14.4   If the Buyer
receives any sum from a Tenant (or any guarantor of a Tenant) in respect of any
Arrears it shall as soon as reasonably practicable pay that sum to the Seller.  
14.5   The Seller shall be entitled to a sum equal to:

14.5.1   all VAT in respect of which the Seller has issued or is obliged to
issue a VAT invoice; and   14.5.2   all Arrears.

12



--------------------------------------------------------------------------------



 



14.6   Conditions 8.3.7 and 8.3.8 do not apply to this Agreement.

15.   VAT

15.1   The Buyer will pay to the Seller an amount equal to the VAT on the
Purchase Price (subject to the Seller providing the Buyer with a valid VAT
invoice) on the date which is the earlier of:

15.1.1   three (3) Business Days before the last date on which the Seller is
required to account to HM Revenue & Customs for that VAT without incurring a
liability to any interest, penalty or surcharge; and   15.1.2   three
(3) Business Days after the Buyer has recovered that VAT from HM Revenue &
Customs through its VAT return.

15.2   Condition 1.4 does not apply to this Agreement.

16.   MANAGEMENT

16.1   The Seller shall manage the Property until the Completion Date in
accordance with the principles of good estate management. The Seller shall not,
without the Buyer’s written consent, not to be unreasonably withheld or delayed
or given subject to any unreasonable condition:

16.1.1   grant or agree to grant any lease, tenancy or occupational licence of
the Property;   16.1.2   agree to terms for, or the form of, any lease, tenancy,
occupational licence or consent relating to the Property;   16.1.3   grant or
agree to grant any licence or consent under any Occupational Lease;   16.1.4  
agree to any reviewed rent under any Occupational Lease;   16.1.5   accept or
agree to accept a surrender of any tenancy created by an Occupational Lease;  
16.1.6   commence any proceedings against a tenant (except in connection with
any sums due but unpaid under an Occupational Lease) or serve any notice or
schedule of dilapidations on any tenant nor take any steps pursuant to the
Landlord and Tenant Act 1954 or the subsequent negotiation of any renewal lease;

16.2   The Buyer shall indemnify the Seller against any claim for breach of duty
made against the Seller under the Landlord and Tenant Act 1988, or under any
Occupational Lease, in respect of any matter which the Buyer is obliged to refer
to the Seller under the terms of clause 16.1, and the claim arises as a result
of any act, default or omission of the Buyer or any objection or condition made
by the Buyer.   16.3   The Seller will use reasonable endeavours to complete the
Occupational Leases referred to at numbers 26 and 28 of Schedule 1 on terms that
are contracted out of the security of tenure provisions of the Landlord and
Tenant Act 1954.   16.4   The Seller will, at the Buyer’s cost, assist the Buyer
in supplying background information as to the occupation by Silverlink Software
Limited of Room 1, Level 1; Room 8, Level 1 and Room 9/10 Level 1 of the office
building on the Property as referred to at number 27 of Schedule 1 including,
where practicable, statutory declarations.

13



--------------------------------------------------------------------------------



 



17.   CAPITAL ALLOWANCES

17.1   In this clause “Elected Plant” means plant and machinery (within the
meaning of the Capital Allowances Act 2001 (“CAA”)) which constitutes fixtures
and on which the Seller has claimed or will claim capital allowances and in
respect of which it has to bring a disposal value into the computation of its
corporation or income tax (as the case may be) by reason of this sale.   17.2  
In this clause “Office” means that part of the Property subject to the
Occupational Leases and “Factory” means all of the Property except for the
Office.   17.3   The Seller and the Buyer agree that the part of the Purchase
Price attributable to the Elected Plant in the Factory is one pound (£1).   17.4
  On the Completion Date the Seller and the Buyer shall each hand the other a
signed election under section 198 of the CAA in respect of the Elected Plant in
the Factory in the form set out in Schedule 2.   17.5   The Seller and the Buyer
will work together in good faith to agree the part of the Purchase Price which
is to be attributed to the Elected Plant in the Office, it being acknowledged
that such apportionment should not be such as would give rise to a balancing
charge on the Seller if such a balancing charge would give rise to a UK tax
liability. Any costs incurred in this exercise will be for the account of the
Buyer (but, the Seller shall not incur any such costs without the Buyer’s
consent). As soon as such apportionment is agreed the Seller and the Buyer shall
each hand the other a signed election under section 198 of the CAA 2001 in
respect of the Elected Plant in the Office with an apportionment of the agreed
amount to that Elected Plant. If the Seller and the Buyer cannot agree this
apportionment within a year of the Completion Date then the Seller and the Buyer
shall each hand the other a signed election under section 198 of the CAA 2001 in
respect of the Elected Plant in the Office with an apportionment of £1 to that
Elected Plant.

18.   COSTS

18.1   The relevant party shall reimburse the other for any costs (including
reasonable and proper legal costs) which the other incurs on or after the
Completion Date in respect of any steps taken to enforce or complete this
Agreement, including the preparation and service of any notice to complete.  
18.2   Any obligation to pay costs includes an obligation to pay associated
disbursements and other fees and expenses and includes an obligation to pay an
amount equal to VAT on such costs, disbursements, fees and expenses which is
irrecoverable by the party incurring the costs.

19.   SUPPLY AND UTILITY AGREEMENTS

19.1   The Seller shall terminate all supply and utility agreements relating to
the Property as of the Long Stop Date (or if earlier by the expiry or
termination of the Lease Back) unless otherwise required by the Buyer and the
Seller and shall meet all costs, liabilities and expenses thereby arising. If so
required by the Buyer, the Seller (at the Seller’s cost) shall give all



14



--------------------------------------------------------------------------------



 



    reasonable assistance in procuring the transfer to or novation by the Buyer
of all or any of such supply and/or utility agreements.   19.2   In relation to
the Utility Agreements, in the event that the Seller has not terminated any such
Utility Agreements (in breach of its obligations in clause 19.1) as of the Long
Stop Date (or if earlier by the expiry or termination of the Lease Back) and the
Buyer is charged by the utility service provider for amounts payable under those
agreements, the Seller shall indemnify the Buyer for the difference between
(i) the amount payable under such agreement for the period between the Long Stop
Date (or if earlier the expiry or termination of the Lease Back) and the date of
termination of such agreement and (ii) the amount of actual usage applicable to
the period between the Long Stop Date (or if earlier the expiry or termination
of the Lease Back) and the date of termination of such agreement.

20.   LIMITATION OF LIABILITY

20.1   Maximum amount of liability       Subject to the other terms of this
Agreement, the combined, cumulative, aggregate, joint liability of the Seller
and the Atmel Guarantor (for the avoidance of doubt the cumulative and aggregate
liability of the Seller plus the cumulative and aggregate liability of the Atmel
Guarantor) for all Claims (as defined in this Agreement) or otherwise under this
Agreement shall not exceed the Purchase Price. Subject to the other terms of
this Agreement, the combined, cumulative, aggregate, joint liability of the
Buyer and the Highbridge Guarantor (for the avoidance of doubt the cumulative
and aggregate liability of the Buyer plus the cumulative and aggregate liability
of the Highbridge Guarantor) for all Claims shall not exceed £5,000,000.   20.2
  Time limits       No Claim shall be made against any party hereto unless
notice in writing is given to the other parties and the Claim is brought against
such other parties within three years from the date of this Agreement and legal
proceedings have been issued and served on such other parties within six months
after the date of such notice (the “Expiration Date”). Provided that any Claim
pending on the Expiration Date for which a notice has been given within three
years from the date hereof may continue to be asserted against the Seller
notwithstanding that legal proceedings have not been issued and served on the
Seller before the Expiration Date as a consequence of losses not having been
actually incurred before such date for a period of six months following the
Expiration Date.   20.3   No special loss       In no event shall Atmel, the
Atmel Guarantor, Highbridge or the Highbridge Guarantor have any liability under
any Claim under this Agreement to the extent that such Claim constitutes
punitive, incidental or special loss or damages, and/or losses or damages
related to or arising from any loss of profits or opportunity, delay or change
in valuation of any real property or other asset.

15



--------------------------------------------------------------------------------



 



20.4   No double recovery       No party shall be entitled to recover damages or
otherwise obtain payment, reimbursement or restitution under this Agreement more
than once in respect of the same loss or liability (other than a recurring loss
or liability).   20.5   Non-applicability in the event of fraud       The
exclusions and limitations set out in this clause 20 shall not apply in relation
to Claims which are the consequence of fraud or wilful misconduct by the Seller
or the Buyer (as the case may be).

21.   BUYER’S REMEDIES

21.1   The Buyer’s rights and remedies in respect of any Claim shall be limited
to damages for breach of contract and as set forth in clause 20. The Buyer shall
not be entitled to rescind or terminate this Agreement or any of the documents
referred to in it or to recover damages in tort. The Buyer confirms and
acknowledges that at the date of this Agreement it has no reason to believe that
the Seller has failed to exercise due care in the preparation of responses to
the Commercial Property Standard Enquiries and pre-contract enquiries made by
the Seller’s Solicitors.   21.2   Nothing in this Agreement shall operate to
reduce any party’s common law duty to mitigate any loss giving rise to any Claim
and the parties shall be under a duty so to mitigate.   21.3   The Buyer’s and
the Highbridge Guarantor’s sole rights and remedies for matters relating to the
environment are those set out in the Tri-Partite Agreement.

22.   ENTIRE AGREEMENT

22.1   The parties acknowledge that this Agreement, the Related Agreements and
any document annexed to them contain all the express terms of the agreement
between them for the sale and purchase of the Property and the Chattels and all
other matters contemplated therein and supersede any previous agreement or
undertaking between or among the parties in relation to the sale and purchase of
the Property and the Chattels and such other matters.   22.2   The Buyer and the
Highbridge Guarantor acknowledges that except for the written replies made by
the Seller’s Solicitors to the formal written pre-agreement enquiries made by
the Buyer’s Solicitors, they have not relied on, or taken into account, any
statement or representation made by or on behalf of the Seller (whether written
or oral) in deciding to enter into this Agreement.   22.3   Condition 9.1.1 is
varied to read, “If any plan or statement in the contract or in the written
replies made by the Seller’s Solicitors to any formal written enquiry raised by
the Buyer’s Solicitors before the date of this Agreement is or was misleading or
inaccurate due to any error or omission the remedies available are as follows”.
  22.4   Nothing in this clause will operate to limit or exclude any liability
for fraud.

16



--------------------------------------------------------------------------------



 



23.   ANNOUNCEMENTS

23.1   Subject to clause 23.2, each of the parties undertakes that it shall not
make any announcement or issue any circular or other publicity relating to the
existence or subject matter of this Agreement without it being approved in
writing by the other parties as to its content, form and manner of publication
(such approval not to be unreasonably withheld or delayed). The parties shall
consult together upon the form of any such announcement or circular in relation
to the subject matter of this Agreement and each of the other parties shall
promptly provide such information and comment as the party making the
announcement or sending out the circular may from time to time reasonably
request.   23.2   Any party shall be permitted to make announcements relating to
the existence or subject matter of this Agreement without it being approved in
writing by the other parties if and to the extent:

23.2.1   required by law; or   23.2.2   required by any securities exchange or
regulatory or governmental body to which any parties are subject or submit,
wherever situated.

24.   CONFIDENTIALITY

24.1   Subject to clauses 24.2, 24.3 and 24.4, the parties each undertake to
treat as confidential, and not to disclose or use, directly or indirectly, for
its own or any other person’s benefit, all information obtained as a result of
entering into or performing this Agreement which relates either to the
provisions of, or negotiations relating to, this Agreement or to the business or
affairs of the other parties.   24.2   A party may disclose information which is
subject to clause 24.1 to its professional advisers, auditors and bankers.  
24.3   A party may disclose information which is subject to clause 24.1 if and
to the extent:

24.3.1   required by law;   24.3.2   required by any securities exchange or
regulatory or governmental body to which any party is subject or submits,
wherever situated, including;   24.3.3   required to vest the full benefit of
this Agreement in that party or expressly contemplated by this Agreement;  
24.3.4   the information has come into the public domain through no fault of
that party;   24.3.5   the information was already known to the relevant party
at the time it was disclosed to it or otherwise obtained by it;   24.3.6   the
person to whom it relates has given their consent in writing; or   24.3.7  
required to meet its obligations in relation to any information and consultation
committee but only after agreement with the other parties,       and any
information to be disclosed pursuant to clause 24.3.1 or 24.3.2 shall be
disclosed only after prior consultation with the other party.

17



--------------------------------------------------------------------------------



 



24.4   If Completion shall not take place, the Buyer shall immediately return or
procure the return of all books, accounts, records or other documents and
information of any nature and in whatever form relating to the Seller, the
Property or the Seller’s business and operations which shall have been made
available to it by or on behalf of the Seller.

25.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999       Nothing in this
Agreement confers any rights on any person under the Contracts (Rights of Third
Parties) Act 1999 but this does not affect any right or remedy of any person
which exists or is available apart from that act.

26.   OTHER PROVISIONS

26.1   Costs       Except as otherwise stated in this Agreement and any
documents referred to in it, each of the parties shall pay its own costs and
expenses (including legal fees and VAT (if any)) incurred by it in connection
with the negotiation, preparation and execution of this Agreement and all other
documents referred to in it and the completion of the transactions contemplated
by this Agreement. Notwithstanding the foregoing, the Buyer or the Highbridge
Guarantor shall reimburse and pay on demand any and all legal costs and expenses
(including fees of counsel and court costs) incurred by the Seller or the Atmel
Guarantor in defending or responding to any claim associated with or arising
from the Highbridge Activities.   26.2   Variation       No variation of this
Agreement shall be effective unless made in writing and signed by or on behalf
of each of the parties.   26.3   Construction       The parties have
participated jointly in the drafting and negotiation of this Agreement. This
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favouring or disfavouring any party
by virtue of the authorship of any of the provisions herein.   26.4  
Counterparts       This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and which shall together
constitute one and the same agreement.   26.5   Law and jurisdiction       This
Agreement and all disputes or claims arising out of or in connection with it
shall be governed by and construed in accordance with English law and the
parties submit to the non exclusive jurisdiction of the Courts of England.

18



--------------------------------------------------------------------------------



 



27.   ATMEL GUARANTOR

27.1   In consideration of the Buyer and the Highbridge Guarantor entering into
this Agreement, the Atmel Guarantor unconditionally and irrevocably guarantees
to the Buyer the observance and performance by the Seller of the Seller’s
obligations to the Buyer under this Agreement and under the Share Sale Agreement
and agrees to pay any sum that becomes due and payable (but remains unpaid by
the Seller) which the Seller becomes liable to pay to the Buyer under this
Agreement.   27.2   The obligations of the Atmel Guarantor under clause 27.1
above shall not be impaired by:

27.2.1   any extension of time, forbearance or concession by the Buyer in taking
steps to enforce the terms of this Agreement; or   27.2.2   any disclaimer of
this Agreement by a liquidator or trustee in bankruptcy of the Seller.

27.3   The guarantee contained in this clause 27 shall be a continuing guarantee
and shall remain in full force and effect until all the Seller’s obligations to
the Buyer under this Agreement have been duly performed or sums that have become
due and payable to the Seller (but remain unpaid by the Seller) have been paid,
whether by the Seller or the Atmel Guarantor.

28.   HIGHBRIDGE GUARANTOR

28.1   In consideration of the Seller and the Atmel Guarantor entering into this
Agreement, the Highbridge Guarantor unconditionally and irrevocably guarantees
to the Seller the observance and performance by the Buyer of the Buyer’s
obligations to the Seller under this Agreement and agrees to pay any sum that
becomes due and payable (but remains unpaid by the Buyer) which the Buyer
becomes liable to pay to the Seller under this Agreement.   28.2   The
obligations of the Highbridge Guarantor under clause 28.1 above shall not be
impaired by:

28.2.1   any extension of time, forbearance or concession by the Seller in
taking steps to enforce the terms of this Agreement; or   28.2.2   any
disclaimer of this Agreement by a liquidator or trustee in bankruptcy of the
Buyer.

28.3   The guarantee contained in this clause 28.1 shall be a continuing
guarantee and shall remain in full force and effect until all the Buyer’s
obligations to the Seller under this Agreement have been duly performed or sums
that have become due and payable to the Buyer (but remain unpaid by the Buyer)
have been paid, whether by the Buyer or the Highbridge Guarantor.

29.   NOTICES

29.1   Any party may give any notice or other communication under or in
connection with this Agreement by letter, facsimile transmission or electronic
mail addressed to the other party. The address for service of each party shall
be the address set forth in clause 29.3 or such other address for service as the
addressee may from time to time notify to the other parties for the purposes of
this clause.



19



--------------------------------------------------------------------------------



 



29.2   Any such communication will be deemed to be served:

29.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;   29.2.2   if by letter, at noon on the tenth
Business Day after such letter was posted (or, in the case of airmail, five
Business Days after such letter was posted) and, in proving service, it shall be
sufficient to prove that the letter was properly stamped first class (or
airmail), addressed and delivered to the postal authorities;   29.2.3   if by
overnight courier (such as Federal Express or DHL), on the third Business Day
after such courier was dispatched, and in proving service, it shall be
sufficient to produce a tracking number or a receipt confirmation indicating
that the courier was dispatched and received by the recipient;   29.2.4   if by
facsimile transmission, at noon on the Business Day after the day of
transmission and, in proving service, it shall be sufficient to produce a
transmission report from the sender’s facsimile machine indicating that the
facsimile was sent in its entirety to the recipient’s facsimile number; and  
29.2.5   if by electronic mail, at noon on the Business Day after such
communication was sent and, in proving service, it shall be sufficient to
produce a computer print out indicating that the message was sent to the
recipient’s electronic mail address as set forth in clause 29.3.

29.3   Details of each party for service of notice are as follows:

                 
 
  Name       Atmel North Tyneside Limited (Seller)    
 
  Address:       c/o Atmel Corporation    
 
          2325 Orchard Parkway    
 
          San Jose, California 95131    
 
          USA    
 
  Fax no:       001 408 436 4111    
 
  Electronic mail address:       Preutens@atmel.com and    
 
          nyamaguchi@atmel.com    
 
  Tel no:       001 408 441 0311    
 
  Attention:       Chief Legal Officer    
 
               
 
  Name:       Highbridge Business Park Limited (Buyer)    
 
  Address:       131 Edgware Road,    
 
          London W2 2AP    
 
          England, UK    
 
  Fax no:       +44 20 7494 9493    
 
  Electronic mail address:            
 
  Tel no:       +44 20 7494 9401    
 
  Attention:       Guy Marsden      
 
  Name:       Atmel Corporation (Atmel Guarantor)    
 
  Address:       2325 Orchard Parkway    
 
          San Jose, California 95131    
 
          USA    
 
  Fax no:       001 408 436 4111    
 
  Electronic mail address:       preutons@atmel.com and    
 
          nyamaguchi@atmel. com    
 
  Tel no:       001 408 441 0311    
 
  Attention:       Chief Legal Officer    
 
               
 
  Name:       Highbridge Properties plc    

20



--------------------------------------------------------------------------------



 



                 
 
  Address:       131 Edgware Road,    
 
          London W2 2AP    
 
          England, UK    
 
               
 
  Fax no:       44 20 7494 9493    
 
  Electronic mail address:       piet@nfl.co.uk    
 
  Tel no:       +44 20 7494 9401    
 
  Attention:            

30.   SCHEDULE OF CONDITION

30.1   Not later than 4 weeks from the date of this Agreement, the Seller and
the Buyer shall jointly instruct GVA Grimley to prepare the Schedule of
Condition. The Seller and the Buyer shall each bear half of the costs of the
preparation of the Schedule of Condition.   30.2   The Schedule of Condition
shall be annexed to the Lease Back at Schedule 3.

21



--------------------------------------------------------------------------------



 



         
Signed by Steven Laub
    )  
duly authorised to sign
    )  
on behalf of
    )             /s/ Steven Laub
ATMEL NORTH TYNESIDE LIMITED:
    )  
 
       
Signed by Steven Laub
    )  
duly authorised to sign
    )  
on behalf of
    )             /s/ Steven Laub
ATMEL CORPORATION:
    )  
 
       
Signed by Piet Pulford
    )  
duly authorised to sign
    )  
on behalf of
    )             /s/ Piet Pulford
HIGHBRIDGE BUSINESS PARK LIMITED:
    )  
 
       
Signed by Guy Marsden
    )  
duly authorised to sign
    )  
on behalf of
    )             /s/ Guy Marsden
HIGHBRIDGE PROPERTIES PLC
    )  

32